[Order entered February 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01255-CR

                           TIMOTHY JAMES FRYAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 063988

                                           ORDER
       Appellant’s counsel filed an Anders brief and this Court has ordered that counsel provide

appellant with a copy of the record to prepare a pro se response. The Court now has before it

appellant’s pro se motion seeking a new appellate lawyer and “any documentation on why [he]

was granted [his] appeal.” Appellant also seeks an appeal bond.

       We DENY appellant’s request for appointment of new counsel. As part of the Anders

procedure, appellate counsel Rick Dunn remains on the case pending further order of this Court.

See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).

       We DENY appellant’s request for information regarding an appeal bond. This is not the

proper Court in which to file an appeal bond and the Court will not give appellant legal advice.
       The order of January 8, 2015 remains in effect in all respects.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable James Fallon, Presiding Judge, 15th Judicial District Court; Janet Kamras, official

court reporter, 15th Judicial District Court; Kelly Ashmore, Grayson County District Clerk; Rick

Dunn; and the Grayson County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy Fryar,

TDCJ No. 01961774, C, Moore Unit, 1700 North F.M. 87, Bonham, Texas 75418.

                                                     /s/    LANA MYERS
                                                            JUSTICE